Title: To George Washington from Colonel Daniel Brodhead, 16 March 1779
From: Brodhead, Daniel
To: Washington, George


Dear General.
Fort McIntosh [Pa.] March 16th 1779.
I am greatly Oblidged for the Honor of your kind Letter of the 15th last Month.
It was with great diffidence I mentioned the disaffection of the Officers towards General McIntosh, fearing it would give you additional Trouble, But I reflected that it might be better to do it at that Time, than be under the disagreeable Necessity of doing it at a future Day, when an enquiry might be attended with greater injury to the Service, and most of the Officers of the Line & Staff, (who are now acquainted with the Duty of this Department) had given in their resignations, or petitioned your Excellency to order a General Court Martial for his Trial. And indeed I should have been happy, could the General have been usefully employed in another Department, without experiencing that disquietude, which must Naturally arise on the exhibition of Complaints against him.
I am very Sensible that General McIntosh does not want Capacity, But am doubtfull of his usefulness in this Department, after so general a disaffection as appears to prevail. And believe he is so sensible of this himself, as to incline him to make application for leave to pay a Visit to the State of Georgia, & Should he not be indulged with such Liscence, I have heard him say he would Resign.
Nothing can give me greater Pleasure than, the knowledge of this Department’s being under your Excellencies particular care & Direction, as I flatter myself it cannot fail of Success; For now nothing will be thought a hardship be the task ever so difficult, or the Danger ever so great; Such is your Excellencies happy Influence, And I am surprized Gentlemen do not with great emulation Copy the Example daily before them.
My best exertions shall not be wanting to prevent every ill founded uneasiness, and to cultivate Harmony; But I should want Candor if I promised Success—With every mark of the highest Regard & Esteem I have the Honor to be your Excellencies most Obedt Humble Servt
Daniel Brodhead Colo. 8th P. Regt
